[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                         FILED
                               FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                ________________________ ELEVENTH CIRCUIT
                                                                     NOV 10, 2010
                                       No. 10-11287                   JOHN LEY
                                   Non-Argument Calendar                CLERK
                                 ________________________

                          D.C. Docket No. 8:09-cr-00411-JSM-MAP-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                            versus

PEDRO ALFONSO SANCHEZ-PAZ,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (November 10, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Pedro Sanchez-Paz appeals his conviction of knowingly and intentionally

manufacturing and possessing marijuana with the intent to distribute it. 21 U.S.C.
§ 841(a)(1) and (b)(1)(D); 18 U.S.C. § 2. Sanchez-Pedro entered a conditional

plea of guilt and challenges the denial of his motion to suppress. We affirm.

      We review a “district court’s denial of a motion to suppress evidence as a

mixed question of law and fact, with rulings of law reviewed de novo and findings

of fact reviewed for clear error.” United States v. Lindsey, 482 F.3d 1285, 1290

(11th Cir. 2007). We view the evidence in the light most favorable to the

government. Id.

      Sanchez-Paz contends that detectives Alejandro Angulo and Theresa

Edmiston of the Polk County Sheriff’s Office violated the Fourth Amendment

when they recruited Tim Farrans, an employee of Progress Energy, to inspect an

electrical installation on property where Sanchez-Paz later was found.

Sanchez-Paz maintains that Farrans acted as a state agent during the inspection;

that Polk County Sheriff’s Office detective Theresa Edmiston’s affidavit in

support of the search warrant did not contain sufficient information about a

confidential source’s veracity or reliability; and that Edmiston deliberately and

recklessly included inaccurate and misleading information in the affidavit. These

arguments fail.

      The district court did not err when it denied Sanchez-Paz’s motion to

suppress. The record supports the finding by the district court that Farrans acted

                                          2
as a private individual when he entered the property. Although Edmiston and

Angulo knew of and acquiesced in Farrans’s inspection of the installation, Farrans

entered the property for the private and legitimate purpose of investigating

whether electricity was being stolen. Farrans did not act as a state agent. The

record also supports the finding that Edmiston’s affidavit did not contain any

material misrepresentations and was more than sufficient to establish probable

cause for the search of the property. The affidavit established that a confidential

and reliable source provided information that someone at the property was

cultivating marijuana and stealing electricity, and that information was

independently corroborated by the detectives.

      We affirm Sanchez-Paz’s conviction.

      AFFIRMED.




                                          3